Case 1:17-cv-00462-WS-B Document 18 Filed 10/27/20 Page 1 of 1   PageID #: 683



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISON

ERIC LEE BROWN, # 216794,             *
                                      *
       Petitioner,                    *
                                      *
vs.                                   * CIVIL ACTION NO. 17-00462-WS-B
                                      *
MARY COOKS,                           *
                                      *
       Respondent.                    *


                                    ORDER

       After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no    objections    filed,   the   Report   and   Recommendation     of   the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated

September 8, 2020 (Doc. 17) is ADOPTED as the opinion of this

Court.    It is ORDERED that Petitioner Eric Lee Brown’s habeas

corpus petition (Doc. 1) be DENIED, that this action be DISMISSED,

and that Brown is not entitled to the issuance of a certificate of

appealability or to proceed in forma pauperis on appeal.

      DONE this _____
                 27th day of ___________,
                             October      2020.



                                             s/William H. Steele
                                            ____________________________
                                            UNITED STATES DISTRICT JUDGE
